DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 1) recites “in particular,” which is vague and ambiguous.  It is not clear if the limitation after this phrase is meant to be part of the claim.
Claim 2 (line 4) recites “preferably,” which is vague and ambiguous.  It is not clear if the limitation after this phrase is meant to be part of the claim.
Claim 4 (line 2) recites “preferably,” which is vague and ambiguous.  It is not clear if the limitation after this phrase is meant to be part of the claim.
Claim 5 (lines 1 and 5) recites “preferably,” which is vague and ambiguous.  It is not clear if the limitations after this phrase are meant to be part of the claim.
Claim 6 (line 2) recites “the crane tip,” which lacks antecedent basis.
Claim 14 (line 3) recites “preferably,” which is vague and ambiguous.  It is not clear if the limitation after this phrase is meant to be part of the claim.
Claim 14 (line 3) recites “the articulated arm is positionable… in an overstretched pivot position,” which is vague and ambiguous.  It is not clear what an “overstretched” position is, and the phrase is not discussed in the written disclosure.  What is the difference between a regular position and an overstretched position?
Claim 15 (lines 2, 3, 4 and 5) recites “preferably,” which is vague and ambiguous.  It is not clear if the limitations after this phrase are meant to be part of the claim.
Claim 16 (line 1) recites “preferably,” which is vague and ambiguous.  It is not clear if the limitation after this phrase is meant to be part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4-7, 9, 13-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/063014 (hereinafter “Hangobl”).  See equivalent US publication 2018/0229979 for translation.
Regarding claim 1 Hangobl discloses a crane, in particular loading crane, comprising an arm system (16-21) including several arms, wherein the arm system (16-21) further includes:
a crane column (16), rotatable about an axis of rotation, which is mounted pivotable over a structurally predefined crane column pivoting range and has one degree of freedom due to its pivotable mounting,
a main arm (17), which is mounted on the crane column (16) pivotable over a structurally predefined main arm pivoting range and has one degree of freedom due to its pivotable mounting,
 an articulated arm (18), which is mounted on the main arm (17) pivotable over a structurally predefined articulated arm pivoting range and has one degree of freedom due to its pivotable mounting,
at least one extension arm (19), which is mounted in the articulated arm (18) displaceable over a structurally predefined extension range and has one degree of freedom due to its displaceable mounting,
and wherein the crane has a crane controller (2, see figure 3) which is configured, in a coordinate control operating mode, to carry out a coordinate control of the arm system (16-21) (i.e. Hangobl’s control method is based on the coordinate display 36, see figure 4a),

Regarding claim 2 Hangobl discloses the above crane, and further discloses wherein the arm system (16-21) additionally has a second articulated arm (20), which is mounted on the extension arm (19) pivotable over a structurally predefined second articulated arm pivoting range and has one degree of freedom due to its pivotable mounting, and which preferably comprises at least one second extension arm (21), which is mounted in the second articulated arm (20) displaceable over a structurally predefined second extension arm extension range and has one degree of freedom due to its displaceable mounting, wherein at least one of the degrees of freedom of the arm system (16-21) is limitable or limited through the at least one function that can be chosen by the user (i.e. the user could hold the arm system still).
Regarding claim 4 Hangobl discloses the above crane, and further discloses wherein at least one additional device in the form of an implement (i.e. it is understood from the nature of Hangobl that a load is used to engage the disclosed load) and can optionally be arranged at a predefinable angle (by 17-21), is arranged on the arm system (16-21).
Regarding claim 5 Hangobl discloses the above crane, and further discloses wherein information for the at least one additional device (i.e. information for moving the load engager) can be transferred to the crane controller (2) via the user interface (25/3), wherein the information can be input via the user interface (25/3).
claim 6 Hangobl discloses the above crane, and further discloses wherein the crane controller (2) is configured to carry out a coordinate control (i.e. Hangobl’s control method is based on the coordinate display 36, see figure 4a) of the crane tip. 
Regarding claim 7 Hangobl discloses the above crane, and further discloses wherein at least one degree of freedom of the arm system (16-21) is limitable or limited through the at least one function that can be chosen by the user, in order to nullify or reduce an overdetermination of the arm system (16-21).  (I.e. the arm can be held still, thus avoiding overdetermination.)
Regarding claim 9 Hangobl discloses the above crane, and further discloses wherein, through the at least one function that can be chosen by the user (at 25), one degree of freedom of the arm system (16-21) is limitable (i.e. the boom could be held still).
Regarding claim 13 Hangobl discloses the above crane, and further discloses wherein the limitation of the at least one degree of freedom is effected in that it is settable to a predefinable value (i.e. zero when the boom is held still).
Regarding claim 14 Hangobl discloses the above crane, and further discloses wherein, through a limitation of the at least one degree of freedom, the degree of freedom of the articulated arm (18) is restrictable (capable of being restricted, i.e. this is a functional recitation) to a predefinable partial range, with the result that, in the coordinate control operating mode, the articulated arm (18) is positionable in an overstretched pivot position (see figure 3) above an imaginary extension of the main arm (17).  
claim 15 Hangobl discloses the above crane, and further discloses wherein the predefinable partial range (to which the articulated arm is capable of being restricted) is smaller than or equal to 2°.  (I.e. an operator could use Hangobl in this way). 
Regarding claim 16 Hangobl discloses the above crane, and further discloses wherein the crane controller (2) has (is) a control panel (see figure 3) and the user interface (25/3) is formed on the control panel.
Regarding claim 17 Hangobl discloses the above crane, and further discloses wherein the user interface (25/3) comprises at least one operating element (25) of the crane controller (2).
Regarding claim 18 Hangobl discloses the above crane, and further discloses wherein the user interface (25/3) comprises at least one operating element (25) of the crane controller (2) and a selection of the function that can be chosen is effected through an actuation of the at least one operating element (25) by a user (i.e. the user decides what function to perform).
Regarding claim 20 Hangobl discloses the above crane, and further discloses wherein the crane controller (2) is configured, in a further operating mode (not holding the boom still), to carry out a free control of the arm system (16-21) on the basis of control commands input by a user (at 25), wherein, starting from the coordinate control operating mode (holding the crane still), a switch to the further operating mode is effected for as long as a predefinable operating element (25) of the crane controller (2) remains actuated by a user (i.e. motion of the crane stops when not being actuated).
claim 21 Hangobl discloses the above crane, and further discloses a vehicle (12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hangobl.
Regarding claim 8 Hangobl discloses the above crane, and further discloses wherein the degree of freedom of the rotatable crane column (16) could be excluded from the quantity of limited degrees of freedom to retain the pivotability of the crane column (16).  Hangoble does not specifically recite the column being excluded from the limitation of degrees of freedom, rather teaching a generic control whereby the operator would choose how to operate the crane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operator to pivot the column in order to move a rigid boom in an arcuate path to transfer a load rotationally.
Regarding claim 19 Hangobl discloses the above crane, and further discloses wherein the crane controller (2) is configured, in a further operating mode (non-
wherein the degree of freedom of the arm system (16-21) assigned to the operating element (25) in the further operating mode is limitable (capable of being limited, i.e. this is a functional recitation) through an actuation of the at least one operating element (25) by a user in the coordinate control operating mode (i.e. when the boom is held in place with no motion, and therefore no freedom of motion).
Hangobl does not specifically recite that in each case one operating element is provided for the input of control commands for moving in each case one arm of the arm system along one degree of freedom.  Official Notice is given that controlling single actuators with respective single operators is old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller of Hangobl with a traditional single-actuator-to-control-mechanism in order to facilitate simplicity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hangobl in view of US Patent No. 5,769,251 (hereinafter “Wada”).
Regarding claim 3 Hangobl discloses the above crane, and wherein at least one of the degrees of freedom of the arm system (16-21) is limitable or limited through the at least one function that can be chosen by the user (i.e. the arm could be held still).  Hangobl fails to teach the claimed main arm extension arm set forth in claim 3.  Wada teaches a similar crane with a multi-segmented lifting arm system (see 2 and 5).  Wada It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the extension arm of Wada to the main arm of Hangobl in order to increase versatility and range of motion.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.




	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                         

/SANG K KIM/Primary Examiner, Art Unit 3654